IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,426-03


                    EX PARTE ROBERT JESSE PADILLA, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 06-937-K368A IN THE 368TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In a single proceeding, Applicant pleaded

guilty to two charges. Applicant pleaded guilty to one charge of possession with intent to deliver

a controlled substance in a drug free zone, and was sentenced to fifteen years’ imprisonment. That

conviction was the subject of a previous habeas application. At the same time, Applicant pleaded

guilty in this case to unlawful possession of a firearm by a felon, for which he received a five-year

sentence to run consecutively with the fifteen-year sentence. He did not appeal his convictions.
                                                                                                     2

       Applicant contends that his plea was involuntary because he received incorrect advice from

trial counsel in several respects. Primarily, Applicant alleges that he was advised that he would serve

his sentence in this case concurrently with a federal sentence and would serve it in federal custody.

       The trial court determined that Applicant was promised by the trial court, the prosecutor and

his attorney that as part of the plea agreement in this case, he would serve his state sentences

concurrently with his federal sentence. The trial court finds that Applicant would not have entered

into the plea agreement had he known that he may not serve this sentence concurrently with his

federal sentence, or that his sentence would not be served in federal custody. Applicant is entitled

to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 06-937-K368 in the 368th District Court of

Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 1, 2015
Do not publish